--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is entered into as of May 22,
2013, by and among Genesis Biopharma, Inc., a Nevada corporation (the
“Company”), and the investors listed on Schedule A hereto and the transferees
who may become a party to this agreement pursuant to Section 2(b) hereto.
 
WHEREAS, each of Theorem Group LLC, Bristol Investment Fund, Ltd., James W.
Heavener, Ampersand Management SA, Freemount Trading Limited (the foregoing
individuals and entities, collectively, the “March 2010 Investors”) and the
Company are party to those certain Private Placement Subscription Agreements,
each dated March 15, 2010 (the “March 2010 Purchase Agreements”), pursuant to
which the Company sold shares of its common stock, par value $0.00004166 (the
“Common Stock”), to the March 2010 Investors in a private placement;
 
WHEREAS, each of A&D Properties, Adam Cohen, Alim Kassam, Ampersand Management
SA, Anderson Family Trust, Bristol Investment Fund, Ltd., Clipper Advisors,
Inc., Farhad Rostamian, Freemount Trading Limited, Gregg Bernstein, James W.
Heavener, Leslie Canter, Maize Family Trust, Michael Kantor, Piter Korompis,
Theorem Group LLC, UFFS Inc. dba Union Fidelity 401k Profit Sharing Plan and
Trust (the forgoing individuals and entities, collectively, the “September 2010
Investors”) and the Company are party to those certain Private Placement
Subscription Agreements, each dated September 17, 2010 (the “September 2010
Subscription Agreements”), pursuant to which the Company sold (i) shares of
Common Stock, (ii) Series A Common Stock Purchase Warrants (the “Series A
Warrants”) and (iii) Series B Common Stock Purchase Warrants (the “Series B
Warrants”) to the September 2010 Investors in a private placement;
 
WHEREAS, the Company and East Ventures, Inc. (the “October 2010 Investor”) are
party to that certain Private Placement Subscription Agreement dated October 22,
2010 (the “October 2010 Subscription Agreement”), pursuant to which the Company
sold shares of Common Stock to the October 2010 Investor in a private placement;
 
WHEREAS, each of Adam Cohen, Craig Horn, East Ventures Inc., Gregg Bernstein,
Gregory Vislocky, Leonard Ong, Leslie Canter (the foregoing individuals and
entities, the “December 2010 Investors”) and the Company are party to those
certain Private Placement Subscription Agreements, each dated December 28, 2010
(the “December 2010 Subscription Agreements”), pursuant to which the Company
sold shares of Common Stock to the December 2010 Investors in a private
placement;
 
WHEREAS, each of Kenneth Grebenstein and Howard Knee (the foregoing individuals,
the “January 2011 Investors”) and the Company are party to those certain Private
Placement Subscription Agreements, each dated January 18, 2011 (the “January
2011 Subscription Agreement”), pursuant to which the Company sold shares of
Common Stock to the January 2011 Investors in a private placement;
 
WHEREAS, on February 15, 2011, July 15, 2011 and January 4, 2012, the Company
issued Common Stock Purchase Warrants (the “Consultant Warrants”) to each of
Theorem Group LLC, Bristol Capital, LLC and Ayer Capital Management, LP
(collectively, the “Consultants”);
 
WHEREAS, the Company and Alpha Capital Anstalt (the “April 2011 Investor”) are
party to that certain Securities Purchase Agreement dated April 18, 2011 (the
“April 2011 Purchase Agreement”), pursuant to which the Company sold (i) shares
of Common Stock and (ii) Class C Common Stock Purchase Warrants (the “Class C
Warrants”, and together with the Series A Warrants, the Series B Warrants and
the Consultant Warrants, the “Warrants”) to the April 2011 Investor in a private
placement;
 

 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company and Scott Booth are party to that certain Securities
Purchase Agreement dated May 12, 2011 (the “May 2011 Purchase Agreement”),
pursuant to which the Company sold (i) shares of Common Stock and (ii) Class C
Warrants to Scott Booth in a private placement;
 
WHEREAS, the March 2010 Investors, the September 2010 Investors, the October
2010 Investor, the December 2010 Investors, the January 2011 Investors, the
Consultants, the April 2011 Investor and Scott Booth are herein collectively
referred to as the “Investors,” regardless of whether such Investor continues to
hold shares of the Company’s common stock;


WHEREAS, the March 2010 Purchase Agreements, September 2010 Subscription
Agreements, October 2010 Subscription Agreement, December 2010 Subscription
Agreements, January 2011 Subscription Agreement, April 2011 Purchase Agreement
and May 2011 Purchase Agreement are herein collectively referred to as the
“Prior Agreements”;
 
WHEREAS, the Company hereby agrees to issue to each Investor the number of
shares of Common Stock set forth opposite such Investor’s name on Schedule B
hereto (the “Repricing Shares”) as a repricing of the Common Stock purchased
under the Prior Agreements, subject to the terms further described herein;
 
WHEREAS, each Investor hereby agrees to purchase, and the Company agrees to sell
and issue to each Investor, the number of shares of Common Stock set forth
opposite such Investor’s name on Schedule C hereto (the “Investment Shares”), at
the purchase price of $0.01 per share (the “Purchase Price”);
 
WHEREAS, each of the Investors hereby agrees that all of its outstanding
warrants, if applicable, will be cancelled, and each Investor will receive one
share of Common Stock for each cancelled warrant, as set forth on Schedule D
hereto (the “Warrant Shares” and together with the Repricing Shares and
Investment Shares, the “Shares”); and
 
WHEREAS, concurrently with the execution of this Agreement, the Company shall
enter into that certain Exchange Agreement, dated as of the date hereof, by and
among the Company and the Investors listed therein (the “Exchange Agreement”).
 
NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:
 
1.           Repricing of Prior Purchases; Issuance of Repricing
Shares.  Subject to the terms and conditions of this Agreement, at the Closing
(as defined herein) the Company shall effect a repricing of the shares of Common
Stock issued pursuant to the Prior Agreements by issuing (within five (5)
business days after the Closing) to each Investor listed on Schedule B attached
hereto and purchasing that number of Investment Shares as set forth on Schedule
B attached hereto at the Closing (or purchased by such Investor’s Transferee, if
applicable), such number of Repricing Shares as listed on Schedule B attached
hereto opposite such Investor’s name and as determined by the below formula (the
“Repricing”):
 

 
2

--------------------------------------------------------------------------------

 

R = (A/B) – C
 
where
 
R           =           the Repricing Shares to be issued hereunder;
 
A
=
total investment made by the Investor under each Prior Agreement, as listed on
Schedule B attached hereto;

B           =           the Purchase Price; and
 
C
=
the number of shares of Common Stock purchased by such Investor pursuant to each
Prior Agreement, as listed on Schedule B attached hereto.

 
2.           Purchase and Sale of Investment Shares.
 
(a)      Purchase by Investor.  Subject to the terms and conditions of this
Agreement, at the Closing the Company shall sell to each Investor participating
at the Closing, and each Investor participating at the Closing severally agrees
to purchase from the Company, for a purchase price of $0.01 per share,
such  number of Investment Shares set forth beside such Investor’s name on
Schedule C attached hereto (the “Investment”).
 
(b)      Purchase by Transferee.  Each Investor may transfer and assign (the
“Transfer”) such Investor’s right under to Section 2(a) above to purchase the
Investment Shares to a third party (the “Transferee”), subject to the terms and
conditions of this Agreement, including as set forth below:
 
i.         Such Investor shall make adequate disclosure to the Transferee
regarding the Company, and the terms and conditions of this Agreement and the
Transfer.
 
ii.         The Transferee shall become a party to this Agreement and agree to
abide by the terms and conditions hereof as if the Transferee were an Investor
hereunder, by executing and delivering a counterpart signature page hereto.
 
iii.         Such Investor and Transferee shall mutually agree upon the
allocation of the Repricing Shares issuable to such Investor by delivering
written notice of such allocation to the Company in a form substantially as set
forth on Exhibit I attached hereto, duly executed by both the Investor and the
Transferee, on or before the Closing Date (as defined below).
 
3.           Cancellation of Warrants.  Subject to the terms and conditions of
this Agreement, each Investor hereby acknowledges and agrees that any Warrant
held by such Investor shall be cancelled and be of no further force or effect,
as of the Closing (the “Warrant Cancellation”).  From and after the Closing, the
Warrants shall solely represent the right to receive one share of Common Stock
for each cancelled Warrant, as listed on Schedule D attached hereto.
 
4.           Closing.
 
(a)      Closing.  The closing of the Repricing, Investment and Warrant
Cancellation shall occur upon the Company’s receipt of executed counterpart
signature pages to this Agreement and to the Exchange Agreement from all
Investors herein or therein (such date, the “Closing Date”), at the offices of
DLA Piper LLP (US), counsel to the Company (“DLA Piper”), located at 401
Congress Avenue, Suite 2500, Austin, Texas 78701 (the “Closing”).  Prior the
Closing, or within five (5) business days thereafter, the Investors shall
deliver their physical Warrants (or if such Warrant is lost, mutilated or
destroyed, a lost warrant affidavit in a form acceptable to the Company) to the
Company for cancellation.  Prior to the Closing, each Investor wishing to
transfer and assign such Investor’s right to purchase the Investment Shares
pursuant to Section 2(b) above shall deliver the Transfer Agreement, in a form
as set forth on Exhibit I, to the Company.
 
 
 
3

--------------------------------------------------------------------------------

 

(b)      Payment; Delivery of Shares.  Within five (5) business days following
the Closing, the Company shall deliver the Repricing Shares and Investment
Shares to the Investors (and Transferees, if applicable) against delivery to the
Company by such Investor (or Transferee, if applicable) of the Purchase Price
for the Investment Shares by the wire transfer of immediately available funds to
a trust account held by DLA Piper.  Within five (5) business days from the
receipt of the physical Warrants (or if such Warrants are lost, mutilated or
destroyed, a lost warrant affidavit in a form acceptable to the Company), the
Company shall deliver the Warrant Shares to the Investors.
 
(c)      Non-Payment.  Notwithstanding the foregoing, in the event that an
Investor (or such Investor’s Transferee, if applicable) does not purchase such
number of Investment Shares as set forth beside such Investor’s name on Schedule
C attached hereto at the Closing by delivering the Purchase Price through the
wire transfer of immediately available funds as set forth in Section 4(b) above,
neither such Investor nor such Investor’s Transferee, if applicable, shall be
entitled to  receive the Repricing Shares or Investment Shares.  Such Investor
shall continue to remain bound by the remainder of the terms, provisions,
covenants and restrictions set forth herein, including, but not limited to,
Sections 3, 8, 9, 10 and 11 herein.
 
(d)      Investments Separate.  The Company’s agreement with the several
Investors hereunder are separate agreements, and each Investor’s receipt and
purchase of the Shares is a separate transaction.  The failure of any Investor
to perform its obligations hereunder shall not have any effect on the separate
obligations of the remaining Investors hereunder.
 
(e)      Contingent Issuances. The issuance of the Repricing Shares to each
Investor (or such Investor’s Transferee, if applicable) is conditioned upon such
Investor (or such Investor’s Transferee, if applicable) purchasing from the
Company such number of Investment Shares as set forth on Schedule B attached
hereto, pursuant to Section 2 above.
 
(f)      Resignation of Certain Directors.  Contingent upon the Closing, the
Company’s board of directors shall be comprised of only three members, two of
which shall be General Merrill McPeak and David Voyticky.
 
(g)      Conditions to Investors’ Obligations at Closing.  The obligations of
each Investor or Transferee participating at the Closing are subject to the
fulfillment at or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investors or Transferees:
 
i.         The representations and warranties of the Company contained in
Section 7 shall be true and correct on and as of the Closing.
 
ii.         The Company shall have performed or fulfilled all agreements and
obligations contained herein required to be performed or fulfilled by the
Company before the Closing.
 
iii.         The Company shall have complied with, and the offer and sale of the
Shares pursuant to this Agreement shall be effective under, all federal and
state securities laws applicable to the offer and sale of the Shares to the
Investors and Transferees.
 
iv.         A minimum of $1,250,000 in the aggregate shall be held in the trust
accounts established by DLA Piper pursuant to Section 4(b) above or pursuant to
Section 4(b) of the Exchange Agreement (together, the “Trust Account”), a
portion of which shall be withheld to satisfy the legal fees of DLA Piper and
the remaining to be released to the Company upon Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)      Conditions to the Company’s Obligations at Closing.  The obligations of
the Company to close with each Investor and Transferee participating at the
Closing are subject to the fulfillment at or before the Closing of each of the
following conditions, any of which may be waived in writing by the Company.
 
i.         The representations and warranties of such Investor or Transferee
contained in Sections 8 and 9 (if applicable) shall be true and correct on and
as of the Closing.
 
ii.         Such Investor or Transferee shall have performed or fulfilled all
agreements, obligations and conditions contained herein and required to be
performed or fulfilled by such Investor or Transferee before the Closing,
including the payment of the required Purchase Price for the Investment Shares
as set forth on Schedule C attached hereto.
 
iii.         Such Investor or Transferee shall have waived such rights, claims
and obligations, in accordance with Section 10 below.
 
iv.         All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or any state or
foreign country that are required in connection with the lawful issuance of the
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Closing.  The Company shall have obtained all necessary state securities law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Shares.
 
5.           Use of Funds.  The Company shall use the Purchase Price received
pursuant to this Agreement to maintain the relationship with the National
Institutes of Health, attract and retain a management team, and to pay any legal
and accounting fees (the “Valid Purposes”).  The Company may make any payments
toward such Valid Purposes only upon the written consent of at least two of the
following, or their successors as duly appointed by the Company:  Merrill
McPeak, David Voyticky, or Michael Handelman.  Further, DLA Piper may withhold
such amount of the Purchase Price from the Trust Account to satisfy its legal
fees.
 
6.           Anti-Dilution.  In the event that the Company shall, at any time
between the Closing Date and up to and including such time as the Company has
received an aggregate of at least $6,000,000 through one or more sales of debt
or equity securities of the Company, issue any additional capital stock of the
Company for a consideration per share less than $0.01 per share (each a
“Qualifying Issuance”), then each Investor shall, concurrently with each such
Qualifying Issuance and without any further consideration, receive such number
of shares of Common Stock of the Company (the “Additional Issuance”) such that
the aggregate per share consideration received by the Company for the sum of the
(a) aggregate Additional Issuances from all prior Qualifying Issuances
(including the Qualifying Issuance triggering such applicable Additional
Issuance), (b) Repricing Shares and (c) Investment Shares shall equal the
consideration per share of the triggering Qualifying Issuance.  For purposes of
this Section 6, the per share consideration of the Repricing Shares and the
Investment Shares shall be $0.01.  Notwithstanding the foregoing, no investor
shall be entitled to any Additional Issuances after such time as the Company has
received an aggregate of at least $6,000,000 through sales of debt or equity
securities of the Company (including any prior Qualifying Issuances).

 
5

--------------------------------------------------------------------------------

 

7.      Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Investor as of the date hereof as follows:


(a)      Organization and Standing.  The Company is a corporation duly
organized, validly existing under, and by virtue of, the laws of the State of
Nevada, and is in good standing under such laws.  The Company has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as presently conducted.  The Company is duly qualified
and authorized to transact business and is in good standing as a foreign
corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business, properties or financial condition.
 
(b)      Corporate Power.  The Company has all requisite legal and corporate
power and authority to execute and deliver this Agreement, to sell and issue the
Shares hereunder, and to carry out and perform its obligations under the terms
of this Agreement and the transactions contemplated hereby.
 
(c)      Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Shares and the performance of all of the Company’s
obligations hereunder have been taken or will be taken prior to the
Closing.  This Agreement has been duly executed by the Company and constitutes
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
(d)      Valid Issuance of Stock.  The Shares, when issued, sold and delivered
in compliance with the provisions of this Agreement, will be duly and validly
issued, fully paid and nonassessable and issued in compliance with applicable
federal and state securities laws.  Such Shares will also be free and clear of
any liens or encumbrances; provided, however, that the Shares shall be subject
to the provisions of this Agreement and restrictions on transfer under state
and/or federal securities laws.  The Shares are not subject to any preemptive
rights, rights of first refusal or restrictions on transfer.
 
(e)      Offering.  Subject in part on the accuracy of the Investor’s and
Transferee’s representations in Sections 8 and 9 hereof, the offer, sale and
issuance of the Shares in conformity with the terms of this Agreement constitute
transactions exempt from registration of under the Securities Act of 1933, as
amended (the “Securities Act”) and from all applicable state securities laws.
 
(f)      Governmental Consents.  No consent, approval, qualification or
authority of, or registration or filing with, any local, state or federal
governmental authority on the part of the Company is required in connection with
the valid execution, delivery or performance of this Agreement, or the offer,
sale or issuance of the Shares, or the consummation of any transaction
contemplated hereby, except (i) such filings as have been made prior to the date
hereof, and (ii) such additional post-closing filings as may be required to
comply with applicable federal and state securities laws (including but not
limited to any Form D or Form 8-K filings), and with applicable general
corporation laws of the various states, each of which will be filed with the
proper authority by the Company in a timely manner.
 
(g)      Disclosure.  As soon as practicable following the Closing Date, but in
any event not later than four (4) business days following the Closing date, the
Company shall file with the Securities and Exchange Commission a Current Report
on Form 8-K the (“Current Report”) relating to the transactions contemplated by,
and describing the material terms and conditions of, this Agreement.  The
Current Report shall include a copy of this Agreement as an exhibit.  Upon
filing of the Current Report with the Securities and Exchange Commission, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the Current
Report.
 

 
6

--------------------------------------------------------------------------------

 

8.      Representations and Warranties of all Investors and Transferees.  Each
Investor and Transferee, for itself and for no other Investor or Transferee,
hereby represents and warrants as of the date hereof to the Company as follows:
 
(a)      Organization and Standing.  The Investor or Transferee, as applicable
is either an individual or an entity duly organized, validly existing under, and
by virtue of the laws of the jurisdiction of its incorporation or formation, and
is in good standing under such laws.
 
(b)      Corporate Power.  The Investor or Transferee, as applicable has all
right, corporate, partnership, limited liability company or similar power and
authority to execute and deliver this Agreement, to purchase the Shares
hereunder, and to carry out and perform its obligations under the terms of this
Agreement and the transactions contemplated hereby.
 
(c)      Authorization.  All corporate, partnership, limited liability company
or similar action, as applicable on the part of such Investor or Transferee, as
applicable, necessary for the authorization, execution, delivery and performance
of this Agreement, the purchase of the Shares and the performance of all of such
Investor’s or Transferee’s (as applicable) obligations hereunder have been taken
or will be taken prior to the Closing.  This Agreement has been duly executed by
the Investor or Transferee, as applicable, and constitutes valid and legally
binding obligations of such Investor or Transferee, as applicable, enforceable
against such Investor or Transferee, as applicable, in accordance with their
respective terms, subject to the laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.
 
(d)      Governmental Consents.  No consent, approval, qualification or
authority of, or registration or filing with, any local, state or federal
governmental authority on the part of the Company is required in connection with
the valid execution, delivery or performance of this Agreement, or the offer,
sale or issuance of the Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.
 
(e)      Own Account.  Such Investor or Transferee, as applicable, understands
that the Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law in reliance upon
exemptions from regulation for non-public offerings and is acquiring the Shares
as principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or  regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law.  Such
Investor or Transferee, as applicable, agrees that the Shares or any interest
therein will not be sold or otherwise disposed of by such Investor or
Transferee, as applicable, unless the shares are subsequently registered under
the Securities Act and under appropriate state securities laws or unless the
Company receives an opinion of counsel satisfactory to it that an exception from
registration is available.
 
(f)      Investor Status.  The Investor or Transferee, as applicable, is either:
(i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) under the Securities Act or (ii) a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act.  Such Investor or
Transferee, as applicable, is not required to be registered as a broker-dealer
under Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
 

 
7

--------------------------------------------------------------------------------

 

(g)      Experience of Investor.  Such Investor or Transferee, as applicable,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment.
 
(h)      Ability to Bear Risk.  Such Investor or Transferee, as applicable,
understands and acknowledges that in investment in the Company is highly
speculative and involves substantial risks.  Such Investor or Transferee, as
applicable, is able to bear the economic risk of an investment in the Shares and
is able to afford a complete loss of such investment.
 
(i)      General Solicitation.  Such Investor or Transferee, as applicable, is
not purchasing the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(j)      Disclosure of Information.  Such Investor or Transferee, as applicable,
has had the opportunity to receive all additional information related the
Company requested by it and to ask questions of, and receive answers from, the
Company regarding the Company, including the Company’s business management and
financial affairs, and the terms and conditions of this offering of the
Shares.  Such questions were answered to such Investor’s or Transferee’s, as
applicable, satisfaction.  Such Investor or Transferee, as applicable, has also
had access to copies of the Company’s filings with the Securities Exchange
Commission under the Securities Act and Exchange Act.  The Investor or
Transferee, as applicable, believes that it has received all the information
such Investor or Transferee, as applicable, considers necessary or appropriate
for deciding whether to purchase the Shares.  The Investor or Transferee, as
applicable, understands that such discussions, as well as any information issued
by the Company, were intended to describe certain aspects of the Company’s
business and prospects, but were not necessarily a through or exhaustive
description.  The Investor or Transferee, as applicable, acknowledges that any
business plans prepared by the Company have been, and continue to be, subject to
change and that any projections included in such business plans or otherwise are
necessarily speculative in nature and it can be expected that some or all of the
assumptions underlying the projections will not materialize or will vary
significantly from actual results.
 
(k)      Residency.  The residency of the Investor (or in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on Schedule A attached hereto.  The residency of the
Transferee (or in the case of a partnership or corporation, such entity’s
principal place of business) is correctly set forth on the executed Transfer
Form, in substantially the form set forth on Exhibit I attached hereto, as
delivered to the Company.
 
(l)      Security Holdings.  The number of Warrants held by each Investor as of
the date hereof is correctly set forth on Schedule D attached hereto,
respectively.
 
(m)                 Tax Matters.  The Investor or Transferee, as applicable, has
reviewed with its own tax advisors the U.S. federal, state, local and foreign
tax consequences of this investment and the transaction contemplated by this
Agreement.  The Investor or Transferee, as applicable, understands that it (and
not the Company) shall be responsible for its own tax liability that may arise
as a result of this investment and the transactions contemplated by this
Agreement.
 
(n)      Restrictions on Transferability; No Endorsement.  The Investor or
Transferee, as applicable, has been informed of and understand the following:
 
i.         there are substantial restrictions on the transferability of the
Shares; or
 

 
8

--------------------------------------------------------------------------------

 

ii.         no federal or state agency has made any finding or determination as
to the fairness for public investment, nor any recommendation nor endorsement of
the Shares.
 
(o)      No Other Representation by the Company.  None of the following
information has ever been represented, guaranteed or warranted to the Investor
or Transferee, as applicable, expressly or by implication by any broker, the
Company, or agent or employee of the foregoing, or by any other Person:
 
i.         the approximate or exact length of time that the Investor or
Transferee, as applicable, will be required to remain a holder of the Shares;
 
ii.         the amount of consideration, profit or loss to be realized, if any,
as a result of an investment in the Company; or
 
iii.         that the past performance or experience of the Company, its
officers, directors, associates, agents, affiliates or employees or any other
person will in any way indicate or predict economic results in connection with
the plan of operations of the Company or the return on investment.
 
9.           Representations, Warranties and Covenants of Non-US
Investors.  Each Investor or Transferee, as applicable, who is a Non-U.S. Person
(as defined herein) hereby represents and warrants to the Company as follows:
 
(a)      Certain Definitions.  As used herein, the term “United States” means
and includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.
 
(b)      Reliance on Representations and Warranties by the Company.  This
Agreement is made by the Company with such Investor or Transferee, as
applicable, who is a Non-U.S. person (“Non-U.S. Investor”) in reliance upon such
Non-U.S. Investor’s representations and warranties made herein.
 
(c)      Regulation S.  Such Non-U.S. Investor has been advised and acknowledges
that:
 
i.         the Shares have not been registered under the Securities Act, the
securities laws of any state of the United States or the securities laws of any
other country;
 
ii.         in issuing and selling the Shares to such Non-U.S. Investor pursuant
to hereto, the Company is relying upon the “safe harbor” provided by Regulation
S and/or on Section 4(2) under the Securities Act;
 
iii.         it is a condition to the availability of the Regulation S “safe
harbor” that the Shares not be offered or sold in the United States or to a U.S.
person until the expiation of a period of one year following the Closing Date;
notwithstanding the foregoing, prior to the expiration of one year after the
Closing (the “Restricted Period”), the Shares may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person, the securities are offered and
sold pursuant to an effective registration statement of the Securities Act, or
(B) the offer and sale is outside the United States and to other than a U.S.
person.
 
(d)      Certain Restrictions on Shares.  Such Non-U.S. Investor agrees that
with respect to the Shares until the expiration of the Restricted Period:
 
 
9

--------------------------------------------------------------------------------

 

    i.      such Non-U.S. Investor, its agents or its representatives have not
and will not solicit offers to buy, offer for sale or sell any of the Shares or
any beneficial interest therein in the United States or to or for the account of
a U.S. person during the Restricted Period; notwithstanding the foregoing, prior
to the expiration of the Restricted Period, the Shares may be offered and sold
by the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either: (A) if the offer or sale is within the
United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to a person other than a U.S. person; and
 
ii.         such Non-U.S. Investor shall not engage in hedging transactions with
regards to the Shares unless in compliance with the Securities Act.
 
The foregoing restrictions are binding upon subsequent transferees of the
Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Investor agrees that after the Restricted Period, the
Shares may be offered or sold within the United States or to or for the account
of a U.S. person only pursuant to applicable securities laws.
 
(e)      Directed Selling.  Such Non-U.S. Investor has not engaged, nor is it
aware that any party has engaged, and such Non-U.S. Investor will not engage or
cause any third party to engage, in any directed selling efforts (as such term
is defined in Regulation S) in the United States with respect to the Shares.
 
(f)      Location of Non-U.S. Investor. Such Non-U.S. Investor: (i) is domiciled
and has its principal place of business or registered office outside the United
States; (ii) certifies it is not a U.S. person and is not acquiring the Shares
for the account or benefit of any U.S. person; and (iii) at the time of Closing,
the Non-U.S. Investor or persons acting on the Non-U.S. Investor’s behalf in
connection therewith are located outside the United states.
 
(g)      Distributor; Dealer.  Such Non-U.S. Investor is not a “distributor” (as
defined in Regulation S) or a “dealer” (as defined in the Securities Act).
 
(h)      Notation of Restrictions.  Such Non-U.S. Investor acknowledges that the
Company shall make a notation in its stock books regarding the restrictions on
transfer set forth in this section and shall transfer such shares on the books
of the Company only to the extent consistent therewith.
 
(i)      Compliance with Laws. Such Non-U.S. Investor is satisfied as to the
full observance of the laws of such Non-U.S. Investor’s jurisdiction in
connection with the purchase and sale of the Shares hereunder, including (i) the
legal requirements within such Non-U.S. Investor’s jurisdiction for the purchase
of the Shares, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of such securities.  Such
Non-U.S. Investor’s purchase and payment for, and such Non-U.S. Investor’s
continued beneficial ownership of, the Shares will not violate any applicable
securities or other laws of such Non-U.S. Investor’s jurisdiction.
 
10.           Waiver and Release.
 
(a)      Except as set forth in Section 6, each of the Investor or Transferee,
expressly forfeits and waives any and all anti-dilution and piggyback
registration rights under the Prior Agreements and the Common Stock and Warrants
issued thereunder, including any anti-dilution rights such Investor may have
with respect to the issuances of any capital stock of the Company pursuant to
this Agreement or the Exchange Agreement.
 

 
10

--------------------------------------------------------------------------------

 
 
(b)      Each Investor or Transferee, as applicable, unconditionally,
irrevocably and absolutely releases and discharges the Company, and any parent
and subsidiary corporations, divisions and affiliated corporations, partnerships
or other entities of the Company, past and present, as well as the Company’s
past and present employees, officers, directors, agents, principals,
shareholders, successors and assigns from all claims, losses, demands,
interests, causes of action, suits, debts, controversies, liabilities, costs,
expenses and damages under the Prior Agreements with respect to the Common Stock
and Warrants issued thereunder, related to the waiver of anti-dilution and
piggyback registration rights above, or related in any way to any rights such
Investor may have to equity or debt securities of the Company, other than as set
forth on the schedules hereto.  This release includes, but is not limited to,
any tort, contract, common law, constitution or other statutory claims
(including but not limited to any claims for attorneys’ fees, costs and
expenses).
 
(c)      Each Investor or Transferee, as applicable, expressly waives such
Investor’s or Transferee’s, as applicable, and the Company expressly waives the
Company’s, right to recovery of any type, including damages or reinstatement, in
any administrative court or action, whether state or federal, and whether
brought by such Investor, Transferee or Company, as applicable, or on such
Investor’s, Transferee’s or Company’s, as applicable, behalf, related in any way
to the matters released herein.
 
(d)      Each of the Investor or Transferee, as applicable, and the Company,
acknowledges that it may discover facts or law different from, or in addition
to, the facts or law that it knows or believes to be true with respect to the
claims released in this Agreement and agrees, nonetheless, that this Agreement
and the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
 
(e)      Each of the Investor or Transferee, as applicable, and the Company
declares and represents that it intends this Agreement to be complete and not
subject to any claim of mistake, and that the release of the claims described
herein expresses a full and complete release and it intends the release of such
claims to be final and complete.
 
(f)      The parties acknowledge that this release is not intended to bar any
claims that, by statute, may not be waived.
 
11.           Miscellaneous.
 
(a)      Legends.
 
i.         The Investor or Transferee, as applicable, hereby acknowledges that a
legend may be placed on any certificates representing any of the Shares to the
effect that the Shares represented by such certificates are subject to a hold
period and may not be traded until the expiry of such hold period except as
permitted by applicable securities legislation.
 
ii.         The Investor or Transferee, as applicable, hereby acknowledges and
agrees to the Company making a notation on its records or giving instructions to
the registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Agreement.
 
(b)      Tacking.  Each party hereto acknowledges that (i) the holding period
for the Warrant Shares may be tacked back to the date such Warrant cancelled
therefor was initially issued and (ii) there shall be no tacking of the holding
period for the Repricing Shares or Investment Shares back to the date of any
Prior Agreement.
 

 
11

--------------------------------------------------------------------------------

 
 
(c)      Reliance on Representations and Warranties by the Company.  Each
Investor or Transferee, as applicable, acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Investor’s or Transferee’s, as applicable,
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation.  The
Investor or Transferee, as applicable, further agrees that the representations
and warranties made by the Investor or Transferee, as applicable, will survive
the purchase by the Investor or Transferee, as applicable, of the Shares and
will continue in full force and effect notwithstanding any subsequent
disposition of the Investor or Transferee, as applicable, of such Shares.
 
(d)      Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.
 
(e)      Entire Agreement.  This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.
 
(f)      Notices.  All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall occur first.  The addresses for such
communications shall be: (i) if to the Company, to: Genesis BioPharma, Inc.,
Attn: Chief Executive Officer, 11500 Olympic Boulevard, Suite 400, Los Angeles,
CA 90064, facsimile: (310) 500-2151, with a copy (which shall not constitute
notice) to DLA Piper LLP (US), Attn: Paul Hurdlow, 401 Congress Avenue, Suite
2500, Austin, Texas 78701, facsimile: +1.512.457.7001, attn.: Paul Hurdlow,
(iii) if to the Investors, to the addresses and fax numbers as indicated on
Schedule A, attached hereto and (iv) if to a Transferee, to the address and fax
numbers as indicated on the executed Transfer Agreements, in substantially the
form attached hereto as Exhibit I, as delivered to the Company prior to the
Closing.
 
(g)      Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investors and Transferees holding
at least a majority in interest of the Shares then outstanding or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought; provided, that all waivers, modifications, supplements or amendments
effected by less than all Investors and Transferees impact all Investors and
Transferees in the same fashion.  No waiver with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 

 
12

--------------------------------------------------------------------------------

 

       (h)      Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(i)      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
 
(j)      No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
(k)      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principals of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party  at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.
 
(l)      Survival.  The representations and warranties contained herein shall
survive the Closing for the applicable statute of limitations.
 
(m)    Execution.  This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement,
it being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.
 
(n)      Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 

 
13

--------------------------------------------------------------------------------

 

(o)      Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor or Transferee hereunder are several and not joint
with the obligations of any other Investor or Transferee, and no Investor or
Transferee shall be responsible in any way for the performance or
non-performance of the obligations of any other Investor or Transferee
hereunder.  Nothing contained herein and no action taken by any Investor or
Transferee hereto shall be deemed to constitute the Investors or Transferees as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors and Transferees are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.
 
(p)      Subsequent Financings.  Each Investor acknowledges that the Company may
in the future issue shares of Common Stock to other stockholders of the Company
on substantially similar terms as set forth herein.
 
(q)      No Third Party Beneficiaries.  Nothing in this Agreement shall provide
any benefit to any third party nor entitle any third party to any claim, cause
of action, remedy or right of any kind, it being the intent of the parties
hereto that this Agreement shall not otherwise be construed as a third party
beneficiary contract.
 
(r)      Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.
 
(s)      WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRAIL BY JURY.
 
[Remainder of page intentionally left blank]
 


 

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered as of the date and year first written above.
 

  "Company"          
 
 
GENESIS BIOPHARMA, INC.                                               Name: 
Merrill McPeak       Title:  Interim CEO          

 

 
 


 



Signature page to
Stock Purchase Agreement
(PIPE Investors)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered as of the date and year first written above.
 
 
 

     “Investors”                If by an individual:                            
           Printed Name:                        If by an entity:                
                       Name of entity                        By:        Printed
Name:        Title:  

 


                                         


 
                                                                   
                                                                  



Signature page to
Stock Purchase Agreement
(PIPE Investors)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered as of the date and year first written above.
 

    “Transferees”               If by an individual:                            
          Printed Name:                       If by an entity:                  
                    Name of entity                       By:       Printed Name:
      Title:  

 
 
 
 
 
 
Signature page to
Stock Purchase Agreement
(PIPE Investors)
 

--------------------------------------------------------------------------------
